         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ATARI INTERACTIVE, INC.,                               1:21-cv-04272

                       Plaintiff,                      STIPULATED PROTECTIVE
                                                       ORDER GOVERNING THE
               v.                                      PRODUCTION AND EXCHANGE
                                                       OF CONFIDENTIAL
PIXELS.COM, LLC,                                       INFORMATION

                       Defendant.



       WHEREAS this matter has come before the Court, by stipulation of the parties, for the

entry of a protective order pursuant to Federal Rules of Civil Procedure Rule 26(c), limiting the

review, copying, dissemination and filing of confidential or proprietary documents and

information to be produced by any party and their respective counsel or by any non-party in the

course of discovery in this matter to the extent set forth below; and the parties, by, between and

among their respective counsel, having stipulated and agreed to the terms set forth herein, and

good cause having been shown;

       IT IS hereby ORDERED that:

       1.      This Stipulated Protective Order Governing the Production and Exchange of

       Confidential Information (“Protective Order”) shall govern the handling of documents,

electronically stored information, testimony and all other information produced by or between

the parties to the above-captioned action (“Action”) or by third parties in connection with the

Action (whether formal or informal), and all information provided, submitted, or exhibited by the

parties hereto or third parties in connection with any evidentiary hearings or other proceedings

conducted during the course of the Action.

       2.      As used herein:
         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 2 of 12




               a.      “Confidential Information” shall mean information that the producing
                       party reasonably and in good faith believes comprises or contains non-
                       public confidential or commercially sensitive technical, sales, marketing,
                       business, financial or personal information; or information that the
                       producing party is under a legal obligation to maintain as confidential.

               b.      “Attorneys’ Eyes Only Information” shall mean information that the
                       producing party reasonably and in good faith believes comprises or
                       contains competitively sensitive information that could be used by a
                       competitor to obtain a business advantage over the producing party,
                       including, but not limited to, trade secrets and personal customer and
                       client information.

               c.      “Producing Party” shall mean the parties to this action and any third-
                       parties producing “Confidential Information” or “Attorneys’ Eyes Only
                       Information” in connection with depositions, document production, or
                       otherwise, or the party asserting the confidentiality privilege.

               d.      “Receiving Party” shall mean the party to this action or any non-party
                       receiving “Confidential Information” or “Attorneys’ Eyes Only
                       Information” in connection with depositions, document production, or
                       otherwise.

       3.      Any party, subpoenaed non-party, or other third party whose information may be

disclosed in connection with this Action may designate documents produced, testimony given, or

other information exchanged in connection with this Action as “Confidential” or “Attorneys’

Eyes Only Information” either by notation on the document, statement on the record of the

deposition, designation pursuant to this Order, or written advice to the counsel for the parties.

Electronic documents and information, if any, shall be designated as “Confidential” or

“Attorneys’ Eyes Only Information” by any of the foregoing methods or pursuant to a procedure

to be agreed upon by the parties.

       4.      All Confidential Information and Attorneys’ Eyes Only Information shall be used

solely for the purpose of this Action. No person receiving such Confidential Information shall,

directly or indirectly, use, transfer, disclose, or communicate in any way the Confidential

Information to any person not subject to this Order, as described in paragraph 5. Any other use or




                                                 2
         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 3 of 12




disclosure is prohibited. The receipt of Confidential Information by persons or entities as defined

in paragraph 5(e) below shall not prevent such person or entity from serving as an expert or

consultant in connection with the Action. No person receiving such Attorneys’ Eyes Only

Information shall, directly or indirectly, use, transfer, disclose, or communicate in any way the

Attorneys’ Eyes Only Information to any person not subject to this Order, as described in

paragraph 6. Any other use or disclosure is prohibited.

       5.      Except with the prior written consent of the Producing Party or by order of the

Court, Confidential Information shall not be furnished, shown or disclosed to any person or

entity except to:

               a.      the parties in this action, including employees of the parties who are
                       directly assisting in this Action;

               b.      counsel for the parties to this Action and their associated attorneys,
                       paralegals and other professional personnel (including support staff) who
                       are directly assisting such counsel in the preparation of this Action for trial
                       or other proceeding herein, and are under the supervision or control of
                       such counsel;

               c.      copying, imaging, computer services or litigation support services who are
                       bound to protect Confidential Information, provided, however, that such
                       Confidential Information is furnished, shown or disclosed in accordance
                       with the procedures set forth in paragraph 7 herein;

               d.      any agreed-upon or ordered mediator and that mediator’s personnel,
                       provided, however, that such Confidential Information is furnished, shown
                       or disclosed in accordance with the procedures set forth in paragraph 7
                       herein;

               e.      expert witnesses or consultants retained by the parties or their counsel to
                       furnish technical or expert opinions, services, or assistance in connection
                       with this Action or to give testimony with respect to the subject matter of
                       this Action at the trial of this action or other proceeding herein, provided,
                       however, that such Confidential Information is furnished, shown or
                       disclosed in accordance with the procedures set forth in paragraph 7
                       herein;




                                                  3
         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 4 of 12




               f.      the Court and court personnel, provided that the Confidential Information
                       is filed in accordance with paragraph 11 herein or otherwise disclosed in
                       accordance with paragraph 12 herein;

               g.      an officer before whom a deposition is taken, including stenographic
                       reporters and videographers and any necessary secretarial, clerical or other
                       personnel of such officer;

               h.      trial and deposition witnesses, provided that the Confidential Information
                       is furnished, shown or disclosed in accordance with paragraphs 7 or 11;
                       and

               i.      any other person agreed to by the parties.

       6.      Except with the prior written consent of the Producing Party or by order of the

Court, Attorneys’ Eyes Only Information shall not be furnished, shown or disclosed to any

person or entity except to:

               a.      outside counsel for the parties to this Action and their associated attorneys,
                       paralegals and other professional personnel (including support staff) who
                       are directly assisting such counsel in the preparation of this Action for trial
                       or other proceeding herein, and are under the supervision or control of
                       such counsel;

               b.      copying, imaging, computer services or litigation support services who are
                       bound to protect Attorneys’ Eyes Only Information, provided, however,
                       that such Attorneys’ Eyes Only Information is furnished, shown or
                       disclosed in accordance with the procedures set forth in paragraph 7
                       herein;

               c.      any agreed-upon or ordered mediator and that mediator’s personnel,
                       provided, however, that such Attorneys’ Eyes Only Information is
                       furnished, shown or disclosed in accordance with the procedures set forth
                       in paragraph 7 herein;

               d.      expert witnesses or consultants retained by the parties or their counsel to
                       furnish technical or expert opinions, services, or assistance in connection
                       with this Action or to give testimony with respect to the subject matter of
                       this Action at the trial of this action or other proceeding herein, provided,
                       however, that such Attorneys’ Eyes Only Information is furnished, shown
                       or disclosed in accordance with the procedures set forth in paragraph 7
                       herein;

               e.      the Court and court personnel, provided that the Attorneys’ Eyes Only
                       Information is filed in accordance with paragraph 11 herein or otherwise
                       disclosed in accordance with paragraph 12 herein;



                                                  4
         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 5 of 12




               f.      an officer before whom a deposition is taken, including stenographic
                       reporters and videographers and any necessary secretarial, clerical or other
                       personnel of such officer;

               g.      any other person agreed to by the parties.

       7.      Before any disclosure of Confidential Information or Attorneys’ Eyes Only

Information is made to any person pursuant to paragraphs 5(c), (d) or (e), or 6(b), (c), or (d)

herein, such person must execute a confidentiality agreement in the form of Exhibit A attached

hereto. Counsel shall maintain the executed confidentiality agreements required by this

Protective Order.

       8.      Any document or information that may contain Confidential Information or

Attorneys’ Eyes Only Information that has been inadvertently produced without identification as

to its confidential nature may be so designated by the Producing Party by written notice to

counsel for the Receiving Parties identifying the document or information as “Confidential” or

“Attorneys’ Eyes Only” within a reasonable time following discovery that the document or

information has been produced without such designation. Any party receiving such improperly

designated documents shall use its best efforts to retrieve such documents from persons not

entitled to receive those documents.

       9.      With respect to objections to designations of documents and information as

“Confidential” or “Attorneys’ Eyes Only,” a party shall not be obligated to challenge the

propriety of a designation as “Confidential” or “Attorneys’ Eyes Only” at the time made, and a

failure to do so shall not preclude a subsequent challenge thereto. In the event that any dispute

arises concerning this Order, the parties shall first try to resolve such dispute in good faith on an

informal basis. If the dispute cannot be resolved, the parties may seek appropriate relief from the

Court on an expedited schedule to be established by the Court. Pending the resolution of such

motion by the Court and any subsequent appeal therefrom, the parties agree to treat the



                                                  5
         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 6 of 12




information that is the subject of the motion in accordance with the Producing Party’s

designation. The Producing Party shall at all times carry the initial burden of establishing that the

contested information merits a “Confidential” or “Attorneys’ Eyes Only” designation.

       10.     All depositions (if any), the information disclosed therein, and the transcripts

thereof shall presumptively be treated as Confidential Information and Attorneys’ Eyes Only

Information and subject to this Protective Order during the deposition and for a period of thirty

(30) days after a transcript of said deposition is received by counsel for each of the parties. At or

before the end of such thirty-day period, the deposition shall be classified appropriately by

notifying all of the parties in writing of the specific pages and lines of the transcript that should

be treated as Confidential Information or Attorneys’ Eyes Only Information thereafter.

       11.     A Receiving Party who seeks to file with the Court any document that contains

information previously designated as comprising or containing Confidential Information or

Attorneys’ Eyes Only Information shall follow the procedures of this Court for filing documents

conditionally under seal. The party who designated the documents “Confidential” or “Attorneys’

Eyes Only” will have the obligation to file a motion to permanently seal the documents pursuant

to applicable rules.

       12.     Should the need arise for any of the parties to disclose Confidential Information

or Attorneys’ Eyes Only Information during any hearing or trial before the Court, including

through argument or the presentation of evidence, such party may do so only after taking such

steps as the Court, upon motion of the disclosing party, shall deem necessary to preserve the

confidentiality of such Confidential Information or Attorneys’ Eyes Only Information.

       13.     A party may designate as Confidential Information or Attorneys’ Eyes Only

Information subject to this Protective Order any document, information, or deposition testimony




                                                   6
         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 7 of 12




produced or given by any non-party to this case, or any portion thereof, where such information

has not already been designated as “Confidential” or “Attorneys’ Eyes Only” by the non-party.

       14.     In the event that the Receiving Party is requested or required by law to disclose

any Confidential Information or Attorneys’ Eyes Only Information in another action or

proceeding, the Receiving Party shall provide the Producing Party with prompt written notice of

any such request or requirement so that the Producing Party may seek a protective order or other

appropriate remedy or waive compliance with the provisions of this Protective Order, provided,

however, that nothing in this Protective Order shall be interpreted to obligate the Receiving Party

to seek such a protective order or other remedy. Unless the Producing Party waives the

protections of this Protective Order, the Receiving Party will not disclose any Confidential

Information or Attorneys’ Eyes Only Information except pursuant to the order of a court of

competent jurisdiction directing the disclosure of such Confidential Information or Attorneys’

Eyes Only Information.

       15.     In the event anyone shall violate or threaten to violate any terms of this Protective

Order, the aggrieved party may immediately apply to the Court to obtain relief, including,

without limitation, injunctive relief against such person. The existence, if any, of an adequate

remedy at law shall not preclude the applying party from obtaining such relief.

       16.     This Protective Order shall continue to be binding after the conclusion of this

litigation except (a) that there shall be no restriction on documents that are used as exhibits in

Court (unless such exhibits were filed under seal); and (b) that a party may seek the written

permission of the Producing Party or further order of the Court with respect to dissolution or

modification of any provision of the Protective Order. The Court expressly retains jurisdiction




                                                  7
         Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 8 of 12




over this Action for enforcement of the provisions of this Protective Order following the final

resolution of the Action.

       17.     Nothing herein shall be deemed to waive any privilege recognized by law, or shall

be deemed an admission as to the admissibility in evidence of any facts or documents revealed in

the course of disclosure.

       18.     Consistent with Federal Rule of Civil Procedure Rule 26(b)(5)(B) and Federal

Rule of Evidence 502, in the event a Producing Party inadvertently discloses information subject

to the attorney-client privilege, attorney work product doctrine, or other applicable privilege or

immunity, the disclosure of the inadvertently disclosed information shall not constitute or be

deemed a waiver or forfeiture of any claim of privilege or work product protection that the

Producing Party would otherwise be entitled to assert with respect to the inadvertently disclosed

information and its subject matter. Where it appears on its face that the information was

inadvertently disclosed, or the Producing Party informs the Receiving Party that privileged

information has been disclosed, the Receiving Party (i) must promptly return or destroy the

specified information and any copies thereof, (ii) must not use or disclose the information until

the claim is resolved, (iii) must take reasonable steps to retrieve any such information that was

disclosed or distributed before the Receiving Party was notified and prevent any further

dissemination of the information, and (iv) may promptly present the information to the Court

under seal for a determination of the claim. The Producing Party must preserve the information

until the claim is resolved.

       19.     Within sixty (60) days after entry of an order, judgment or decree finally

disposing of this Action, all Confidential Information or Attorneys’ Eyes Only Information

produced or designated and all reproductions thereof shall be destroyed. Upon the request of the




                                                 8
             Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 9 of 12




another party in this Action, a party shall certify in writing that it has undertaken its best efforts

to destroy such physical objects and documents, and that such physical objects and documents

have been destroyed to the best of its knowledge. Notwithstanding anything to the contrary,

counsel of record for the parties may retain in a secure manner all pleadings, motion papers,

discovery responses, deposition transcripts, deposition and trial exhibits, legal memoranda,

correspondence, work product and attorney-client communications that include or are derived

from Confidential Information or Attorneys' Eyes Only Information.

        20.      This Protective Order is entered into without prejudice to the right of either party

to seek relief from, or modification of, this Protective Order or any provisions thereof by

properly noticed motion to the Court or to challenge any designation of “Confidential” or

“Attorneys’ Eyes Only” as inappropriate under applicable law.

        21.      This Protective Order may be changed by further order of this Court, and is

without prejudice to the rights of a party to move for relief from any of its provisions, or to seek

or agree to different or additional protection for any particular material or information.

        22.      When serving any subpoena in this Action on a non-party to the Action, a copy of

this Protective Order shall be included with the subpoena.

        23.      This Protective Order shall be binding upon any future party to the Action.

        //

        //

        //

        //

        //

        //




                                                   9
        Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 10 of 12




       24.    This Protective Order may be executed in counterparts, each of which shall be

deemed an original, but all of which taken together shall constitute one and the same document.

       Respectfully submitted,

Dated: August 19, 2021                          Dated: August 19, 2021

/s/ Bruce B. Paul                               /s/ Joachim B. Steinberg

Bruce B. Paul (Pro Hac Vice)                    Joachim B. Steinberg
Peter J. Rosene (Pro Hac Vice)                  Keith J. Wesley (Pro Hac Vice pending)
MCBRAYER PLLC                                   BROWNE GEORGE ROSS
500 West Jefferson Street, Suite 2400           O’BRIEN ANNAGUEY & ELLIS LLP
Louisville, KY 40202                            44 Montgomery Street, Suite 1280
Tel: (502)783-6245 Direct                       San Francisco, CA 94104
Cell:: (502)548-6375                            Email: jsteinberg@bgrfirm.com
Email: bpaul@mcbrayerfirm.com
        prosene@mcbrayerfirm.com                2121 Avenue of the Stars, Suite 2800
                                                Los Angeles, CA 90067
                                                Tel: (310)274-7100
                                                Fax: (310)275-5697
                                                Email: kwesley@bgrfirm.com
Attorneys for Defendant Pixels.com, LLC         Attorneys for Plaintiff Atari Interactive, Inc.


          August 20
 Dated: ________________, 2021                   SO ORDERED:



                                                 Hon. J. Paul Oetken
                                                 United States District Court Judge




                                               10
          Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 11 of 12




                                           EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ATARI INTERACTIVE, INC.,                              1:21-cv-04272

                       Plaintiff,                     AGREEMENT TO PROTECT
                                                      CONFIDENTIAL INFORMATION
                v.

PIXELS.COM, LLC,

                       Defendant.



          I, ________________________________________________, state that:

          1.    My address is __________________________.

          2.    My present employer is __________________________.

          3.    My present occupation or job description is ______________________________

_____________________________________________________________________________.

          4.    I have received a copy of the Stipulated Protective Order Governing the Production

and Exchange of Confidential Information (the “Protective Order”) entered in the above-entitled

action.

          5.    I have carefully read and understand the provisions of the Protective Order.

          6.    I will comply with and agree to be bound by all of the provisions of the Protective

Order.

          7.    I will hold in confidence, will not disclose to anyone not qualified under the

Protective Order, and will use only for purposes of this action, any Confidential Information or

Outside Attorneys’ Eyes Only Information that is disclosed to me.
        Case 1:21-cv-04272-JPO Document 26 Filed 08/20/21 Page 12 of 12




       8.      I will return all Confidential Information and Outside Attorneys' Eyes Only

Information that comes into my possession, and documents or things that I have prepared relating

thereto, to counsel for the party by whom I am employed or retained, or to counsel from whom I

received the Confidential Information or Outside Attorneys’ Eyes Only Information.

       9.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

the Protective Order in this action.



 Executed on _______________________
                     (Date)                                          (Signature)




                                                2
